Citation Nr: 1329213	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a right foot disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2011.  A transcript of the hearing is of 
record.

In reviewing this case, the Board has not only reviewed the 
Veteran's physical claims file, but also his file on the 
"Virtual VA" system to insure a total review of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While further delay is regrettable, the Board has determined 
that additional development is required prior to 
adjudicating the Veteran's claims.  Specifically, service 
treatment records reflect that he sustained a fractured 
right lateral malleolus and lateral distal tibia in 1968.  
In 2007, he fell off a ladder and sustained a fractured 
right calcaneus.  He contends that an in-service right ankle 
fracture caused him to fall off a ladder and break his right 
heel, which in turn has caused his current low back 
disorder.  To date, there is no medical opinion as to 
whether the in-service fractured ankle caused the fall in 
2007 or whether his low back disorder is due to the in-
service or post-service fractures or some other cause.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for examination 
to address the etiology of his right foot 
and low back disorders.  The entire claims 
file should be made available to and be 
reviewed by the examiner, and it should be 
confirmed that such records were available 
for review.  

If the examiner does not have access to 
electronic medical records, any such 
relevant treatment records must be printed 
and associated with the paper claims file 
so they can be available to the examiner 
for review.  

Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  An explanation 
for all opinions expressed must be 
provided.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report, 
and an explanation provided as to why such 
an opinion cannot be provided.

The examiner is asked to address the 
following:

*	Describe the Veteran's current right 
ankle/foot disorders.  If the 
examiner does not find any disorders 
of the right foot, an explanation 
must be provided.

*	Is it at least as likely as not (50 
percent or greater probability) that 
the 1968 in-service fractured lateral 
malleolus and lateral distal tibia 
weakened the Veteran's right foot 
sufficiently to have caused a fall in 
2007 resulting in a fractured right 
calcaneus.

*	Is it at least as likely as not (50 
percent or greater probability) that 
the low back disorder was either 
caused by or aggravated by the in-
service right ankle fracture or the 
post-service heel fracture?

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  

If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After he has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

